Case 20-14625-amc         Doc 4    Filed 12/02/20 Entered 12/02/20 14:31:04             Desc Main
                                   Document      Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

SALDUTTI LAW GROUP
Robert L. Saldutti, Esquire
1700 Market Street, Suite 1005
Philadelphia, PA 19103
(610) 994-1137
Attorney for Creditor, Parke Bank
________________________________________________________________________
IN RE:                                    : CASE NUMBER: 20-14625-AMC
                                          :
LIMERICK REALTY PARTNERS, LLC,            :
                                          : CHAPTER 11
                       Debtor.            :
__________________________________________:

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

      Please take notice that in accordance with Fed. R. Bankr. P. 9010(b) the undersigned

enters an appearance in this case on behalf of Parke Bank. Request is made that the documents

filed in this case and identified below be served on the undersigned at this address:

                                       Saldutti Law Group
                                     Robert L. Saldutti, Esq.
                                  1700 Market Street, Suite 1005
                                     Philadelphia, PA 19103
                                  Email: rsaldutti@slgcollect.com

                                              SALDUTTI LAW GROUP

                                              /s/ Robert L. Saldutti
                                              ROBERT L. SALDUTTI, ESQ.
Dated: December 2, 2020
